     Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 1 of 29
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                  Exhibit                     A
                              HOUSTON DIVISION

DENA YOUNG                                         §
                                                   §
              Plaintiff                            §
                                                   §
v.                                                 §       C.A. N o. 4:20-cv-1052
                                                   §
                                                   §
AETNA LIFE INSURANCE COMPANY                       §
                                                   §
              Defendant.                           §

                 INDEX OF PLEADINGS, ANSWERS TO PLEADINGS,
               PROCESS, AND ORDERS FROM STATE COURT ACTION

       The following is an index of the pleadings, process, and orders entered by the state court

in as Cause No. 2020-02042; Dena Young v. Aetna Life Insurance Company; 80th Judicial

District Court of Harris County, Texas:

EXHIBIT A

              A-1. Docket Sheet

              A-2. Plaintiff’s Original Petition

              A-3. Executed Process with Affidavit of Service

              A-4. Defendant’s Answer and Affirmative Defenses
 Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 2 of 29
Exhibit A-1
   Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 3 of 29


Exhibit A-2
                    2020-02042 / Court: 080
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 4 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 5 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 6 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 7 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 8 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 9 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 10 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 11 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 12 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 13 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 14 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 15 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 16 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 17 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 18 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 19 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 20 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 21 of 29
Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 22 of 29
                  Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 23 of 29                                                              3/5/2020 6:47 PM
                                                                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                                                                Envelope No. 41434084
                                                                                                                                                      By: Keeley Hodgins
                 Exhibit A-3                                     CAUSE       NO.        202002042
                                                                                                                                                Filed: 3/5/2020 6:47 PM



                                                                 RECEIPT          NQ.                                 0.00                    MTA
                                                                                it*********                                  TR       # 73713116

P L A I N T I F F : YOUNG, DENA                                                                                  In The            80th
                vs .                                                                                             J u d i c i a l D i s t r i c t Court
DEFENDANT: AETNA L I F E INSURANCE COMPANY                                                                       of    H a r r i s County, Texas
                                                                                                                 80TH D I S T R I C T COURT
                                                                                                                 H o u s t o n , TX
                                                                           CITATION
THE STATE OF TEXAS
County o f H a r r i s




TO:    AETNA L I F E INSURANCE COMPANY BY                   SERVING I T S REGISTERED AGENT
       CT.CORPORATION SYSTEM
       1999     BRYAN STREET S U I T E          900        DALLAS          TX      75201 -       3136
       Attached      is a     copy o f P L A I N T I F F S ORIGINAL              P E T I T I O N REQUEST FOR       DISCLOSURE & JURY DEMAND


T h i s i n s t r u m e n t was f i l e d   on t h e 1 3 t h d a y o f J a n u a r y , 2 0 2 0 , i n t h e a b o v e          cited         cause   number
and c o u r t . The i n s t r u m e n t     attached describes t h e c l a i m a g a i n s t you.

          YOU HAVE BEEN SUED, You may e m p l o y a n a t t o r n e y . I f y o u o r y o u r a t t o r n e y do n o t f i l e a
w r i t t e n a n s w e r w i t h t h e D i s t r i c t C l e r k who i s s u e d t h i s c i t a t i o n b y 10:00 a.m on t h e Monday
n e x t f o l l o w i n g t h e e x p i r a t i o n o f 20 d a y s a f t e r y o u w e r e s e r v e d t h i s c i t a t i o n a n d p e t i t i o n ,
a d e f a u l t j u d g m e n t may b e t a k e n a g a i n s t y o u .

TO    OFFICER     SERVING:
          T h i s c i t a t i o n was   issued     on    1 4 t h day o f January,                2020,    u n d e r my   hand         and
              said Court.

                                                                                        f \
     sued    :ectuest o f :                             fj^"/'    A    \    OA      '   MARILYN R
                                                                                        MARTT.YN BURGESS,
                                                                                                  TIROES:               District Clerk
WIIITEHEAD, MARC STANLEY                                                                H a r r i s County, Texas
4 03    HEIGHTS BOULEVARD                                                               201     C a r o l i n e , H o u s t o n , T e x a s 77002
HOUSTON, TX
Tel:
Bar    No.:
                 77 007
        (713) 228-8888
              785238
                                                                       w                 (P.O. Box 4 6 5 1 , H o u s t o n , T e x a s 7 7 2 1 0 )

                                                                                G e n e r a t e d By:   HERRERA, A L I Z E        M
                                                                                                                                        H3K//11416671


                                                        OFFICER/AUTHORIZED PERSON RETURN

Came t o h a n d at.                    o'clock           .M., on t h e                       day o f

Executed a t         (address)

                                         County a t                   o'clock                .M., on t h e               day o f

          , by d e l i v e r i n g   to                                                                       __ d e f e n d a n t , i n p e r s o n , a

true    copy     of t h i s   Citation       together with             the       accompanying                  copy(ies)          of the      Petition

a t t a c h e d t h e r e t o a n d I e n d o r s e d on s a i d c o p y o f t h e C i t a t i o n t h e d a t e o f           delivery.
To c e r t i f y w h i c h I a f f i x my h a n d o f f i c i a l l y t h i s            day o f




                                                                                                   of                                   County,     Texas


                                                                                        By
                      Affiant                                                                                     Deputy
             Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 24 of 29

80th District Court of HARRIS County, Texas
2 0 1 CAROLINE, 9TH FLOOR HOUSTON TX 77002

CASE #: 202002042
DENA YOUNG


Plaintiff
VS
AETNA L I F E INSURANCE COMPANY


Defendant
                                               AFFIDAVIT           OF SERVICE

I , TRACY JONES, make s t a t e m e n t t o t h e f a c t ;
T h a t I am a competent p e r s o n more t h a n 18 y e a r s o f age o r o l d e r a n d n o t a p a r t y t o
t h i s a c t i o n , n o r i n t e r e s t e d i n outcome o f t h e s u i t . T h a t I r e c e i v e d t h e documents
s t a t e d b e l o w o n 02/27/20 8:57 am, i n s t r u c t i n g f o r same t o be d e l i v e r e d upon AETNA
L I F E INSURANCE COMPANY BY DELIVERING TO I T S REGISTERED AGENT CT CORPORATION SYSTEM.

T h a t I d e l i v e r e d t o : AETNA L I F E INSURANCE COMPANY BY DELIVERING TO I T S REGISTERED
                                  AGENT CT CORPORATION SYSTEM. By D e l i v e r i n g t o K i m H i g h t o w e r ,
                                  Intake Specialist
the    following               : CITATION, P L A I N T I F F ' S ORIGINAL P E T I T I O N , REQUEST FOR DISCLOSURE
                                 AND JURY DEMAND

at    t h i s address          : 1999 B r y a n S t S t e 900
                                 D a l l a s , D a l l a s C o u n t y , TX 7 5 2 0 1
Manner o f D e l i v e r y : By PERSONALLY d e l i v e r i n g t h e d o c u m e n t ( s ) t o t h e p e r s o n above.

Delivered       on             : T u e s d a y MAR 3, 2020 1:47 pm




My name i s TRACY JONES, my d a t e o f b i r t h i s JUL 1 5 t h , 1969, a n d my a d d r e s s i s
P r o f e s s i o n a l C i v i l P r o c e s s D a l l a s , I n c . , 2300 V a l l e y V i e w L n , S t e 612, I r v i n g TX
75062, a n d U.S.A.               I d e c l a r e u n d e r p e n a l t y o f p e r j u r y t h a t t h e f o r e g o i n g i s t r u e and
correct.
                                                                                        t^-Vv
Executed i n D a l l a s       County, S t a t e o f Texas, on t h e                                 day o f

""lYV \^ , 2 0 ^ 0 .                                               vOAo> >A A
                                                                  ^»-J>* —L. "  S     \    +•
                                                                                                            2707    Declarant
                                                               1




                                                          TRACY JONES                J
                                                                                             PSC-14958 E x p . 05/31/2020
                                                          TX C e r t i f i c a t i o n # :




                                                         S e r v i c e Fee: 75.00           PCP I n v # : D20200358
                                                         W i t n e s s Fee:       .00       SO I n v # : AXXXXXXXX
              AX02A202052 9                              M i l e a g e Fee:       .00
tomcat                                                   W h i t e h e a d , Marc
eaffidavits@pcpusa.net                                                                                       E - F I L E RETURN
     Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 25 of 29                              3/23/2020 3:09 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 41862042
     Exhibit A-4                                                                                        By: ALEX CASARES
                                                                                                   Filed: 3/23/2020 3:09 PM
                                     CAUSE NO. 2020-02042

DENA YOUNG                                        §   IN THE DISTRICT COURT
         Plaintiff                                §
                                                  §
v.                                                §   80th JUDICIAL DISTRICT
                                                  §
AETNA LIFE INSURANCE COMPANY                      §
           Defendant                              §   HARRIS COUNTY, TEXAS

               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant Aetna Life Insurance Company (“Defendant”) files this its Original Answer to

Plaintiff’s Original Petition, and respectfully shows as follows.


                                        I.     GENERAL DENIAL


        1.     Pursuant to Texas Rule of Civil Procedure 92, Defendant denies each and every,

all and singular, the allegations in the Petition, as well as any other amended or supplemental

petition filed thereafter, and demands strict proof thereof.


                              II.      AFFIRMATIVE DEFENSES


               Subject to the foregoing, Defendant pleads, in addition thereto, the following

affirmative defenses:

        1.     Plaintiff failed to state a claim upon which relief may be granted.

        2.     Plaintiff’s claims are barred for failure to comply with the terms and conditions of

the subject insurance policy and plan documents.

        3.     Plaintiff’s claims are barred, in whole or in part, on the grounds that Defendant

has discharged its obligations to Plaintiff.

        4.     Plaintiff’s claims are barred by virtue of the applicable statute of limitations.



2831152v.1
    Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 26 of 29


       5.      Plaintiff’s claims are barred by virtue of the contractual limitations period

contained within the Policy.

       6.      Plaintiff’s claims are barred by the doctrine of laches.

       7.      Plaintiff’s claims are barred by the doctrine of estoppel.

       8.      Any decision made by Defendant regarding Plaintiff’s claim for benefits was not

an abuse of discretion.

       9.      Any decision made by Defendant regarding Plaintiff’s claim for benefits was not

arbitrary and capricious.

       10.     Defendant’s interpretation of the terms of the plan documents was reasonable and

its claim determination was supported by substantial evidence.

       11.     Any benefit determination made by Defendant with respect to Plaintiff’s claim for

benefits was proper and correct under the terms of the Policy.

       12.     Defendant asserts that Plaintiff has failed to mitigate her damages, if any.

       13.     Alternatively, Plaintiff’s damages, if any, were caused, in whole or in part, by her

own acts or omissions.

       14.     Alternatively, Plaintiff’s damages, if any, were caused in whole or part by prior or

subsequent acts not attributable to Defendant.

       15.     Additionally, and in the alternative, Defendant assert that Plaintiff’s damages, if

any, were solely caused by the acts or omissions of third parties over whom the Defendant had

no control or right of control, and for whom Defendant is not responsible at law. To the extent

that Plaintiff suffered any injuries or damages as a result of such parties, such conduct was the

intervening and superseding cause of any such damages, which conduct breaks the causal chain

between Defendant and the event sued upon. Defendant asks the jury to determine the percentage




                                                 -2-
    Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 27 of 29


of responsibility of each person or entity, whether or not joined in this lawsuit, for the injuries

and damages about which Plaintiff complains.

        16.     Under the terms and conditions of the subject group insurance policy and plan

documents, Defendant is entitled to recoup and/or collect offsets for other income or benefits, as

defined by the applicable group policy or plan documents, received by Plaintiff in connection

with any alleged disability, including, but not limited to, social security disability payments,

workers’ compensation payments and payments received under other disability insurance

policies.

        17.     Defendant asserts that it is entitled to recover the overpayment of benefits paid

without the credit for Social Security Disability Benefits in accordance with the policy and the

assignment of benefits.

        18.     In the unlikely event the Court determines that Defendant materially erred in

administering Plaintiff’s claims for benefits under the terms of the plan and subject group policy

or applicable law, which is denied, then the Court should remand the claim to Defendant for

further administrative processing in accordance with such determination before reaching any

judicial decision as to Plaintiff’s entitlement to benefits.

        19.     Additionally, Defendant asserts that Plaintiff’s action is frivolous, unreasonable

and without foundation and, as such, Defendant is entitled to recover its attorneys’ fees.

        20.     Additionally and alternatively, any award of damages to Plaintiff for punitive or

other exemplary damages is subject to statutory caps under the Texas Civil Practice and

Remedies Code. See, e.g., Tex. Civ. Prac. Rem. Code §41.008.

        21.     Defendant reserves its right to amend its Answer and Affirmative Defenses as

may be applicable during the course of this litigation.




                                                  -3-
    Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 28 of 29


                                             PRAYER


        WHEREFORE, PREMISES CONSIDERED, Defendant Aetna Life Insurance Company

prays that upon trial of this matter, Plaintiff Dena Young take nothing by this suit, and that

Defendant recover its costs and receive any such further relief to which it may show itself justly

entitled.


                                             Respectfully submitted,

                                             WILSON, ELSER, MOSKOWITZ,
                                             EDELMAN & DICKER, LLP

                                     By:     /s/ Linda P. Wills
                                             Linda P. Wills
                                             State Bar No. 21661400
                                             Ved Chitale
                                             State Bar No. 24099613
                                             909 Fannin St., Suite 3300
                                             Houston, Texas 77010
                                             Telephone: (713) 353-2000
                                             Facsimile: (713) 785-7780
                                             linda.wills@wilsonelser.com
                                             ved.chitale@wilsonelser.com
                                             ATTORNEYS FOR DEFENDANT
                                             AETNA LIFE INSURANCE COMPANY




                                               -4-
    Case 4:20-cv-01052 Document 1-2 Filed on 03/24/20 in TXSD Page 29 of 29


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was delivered to
all parties and counsel of record in accordance with the Texas Rules of Civil Procedure on this
the 23rd day of March, 2020.

Via e-service
Marc S. Whitehead
J. Anthony Vessel
Britney Anne Heath McDonald
Madison Tate Donaldson
MARC WHITEHEAD & ASSOCIATES,
ATTORNEYS AT LAW, LLP
403 Heights Blvd.
Houston, Texas 77007-2519



                                             /s/ Linda P. Wills
                                             Linda P. Wills




                                               -5-
